Citation Nr: 1640746	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  10-10 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the bilateral knee, lumbar spine/L5-S-1, and postoperative right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from February 1999 to April 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last provided with a VA examination in connection with his increased rating claim in April 2009.  Range of motion testing was conducted for the Veteran's bilateral knees, lumbar spine, and right ankle.  The examiner indicated whether pain was present upon motion, motion against resistance, and repeated movement.  However, it is unclear from the examination report whether the Veteran experienced pain with passive motion.  The Board also notes that range of motion measurements for the Veteran's left ankle were not provided.  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 23 Vet. App. 158, 168-69 (2016).  In addition, the documented range of motion measurements were noted to be the average of three repetitions.  Thus, the Board is unable to determine the Veteran's initial range of motion or if there was any loss in range of motion upon repetitive use testing.  The Board therefore finds that a remand is needed to obtain an adequate VA examination to evaluate the Veteran's degenerative arthritis of the bilateral knee, lumbar spine/L5-S-1, and postoperative right ankle under the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges the Veteran was scheduled for August 2015 VA examinations in connection with his increased rating claim.  VA treatment records show that these examinations were cancelled, and a December 2015 deferred rating decision stated that the Veteran failed to report for the scheduled examinations.  However, as the record does not contain a copy of a letter notifying the Veteran of the examination, the Board is unable to ascertain whether he received such notice.  In the absence of any letter or other indication that the Veteran received sufficient notice of the examination, administrative regularity is not presumed.  See Khyn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Based on the foregoing, a remand for a VA examination is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his degenerative arthritis of the bilateral knee, lumbar spine/L5-S-1, and postoperative right ankle.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Washington DC VA Medical Center dated since April 2009.

2.  After completing the development in paragraph 1, schedule the Veteran for a VA examination to evaluate the current severity and manifestations of his degenerative arthritis of the bilateral knee, lumbar spine/L5-S-1, and postoperative right ankle.  Notify him of the date, time, and location of the examination.  

A copy of the notification letter must be included in the claims file and must reflect that it was sent to the Veteran's last known address of record.  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that the notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  After completing the development in paragraphs 1 and 2, the Veteran should be afforded a VA examination regarding current severity and manifestations of his service-connected degenerative arthritis of the bilateral knee, lumbar spine/L5-S-1, and postoperative right ankle.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  This testing must be conducted for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  This should include consideration of whether separate compensable ratings are in order for the affected joints.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




